DETAILED ACTION
This action is responsive to the application No. 16/979,510 filed on September 9, 2020. The amendment filed on August 9, 2021 has been entered. The objection to the specification has been withdrawn in light of Applicant’s amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 2, 4, 6-9, 11, and 12 are currently pending and being considered in the Office Action. Claims 13-18 and 20-29 are withdrawn. Claims 3, 5, 10, and 19 cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 1, 2, 4, 6-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Pub # 2014/0217383) in view of Akasaka (U.S. Pub # 2016/0165735) of record.
Regarding independent Claim 1, Park teaches a flexible light-emitting device comprising: 
a flexible substrate (Fig. 10: FS, paragraph [0089]); and 
a light-emitting device (Fig. 10: DP, paragraph [0090]) supported by the flexible substrate (FS); 
wherein the flexible substrate (FS) includes 
a plastic film (Fig. 10: OL1, paragraphs [0079]-[0080]) which has a surface (top surface of OL1 as pictured), the surface having a polish recess (Fig. 10: RG1, paragraph [0081]), and 
a layer (Fig. 11: RM, paragraphs [0115]-[0116]; “the repair material (RM) including… an inorganic material may be filled in the recessed first repair groove (RG1)”) selectively formed on a portion of the surface (top surface) of the plastic film (OL1), the layer (RM) covering at least part of the polish recess (RG1) and exposing part of the surface (top surface) of the plastic film (OL1).
Park discloses that a repair material layer (RM) is an inorganic material ([0116]), and is silent with respect to an oxide layer, wherein the oxide layer is a sintered metal oxide layer.
Akasaka discloses a flexible light-emitting device comprising: 
a flexible substrate (Fig. 11: 4, paragraph [0081]); and 

wherein the flexible substrate (4) includes 
a plastic film (Fig. 11: 10, paragraph [0047]) which has a surface (Fig. 3: 10A, paragraph [0050]), the surface (10A) having a polish recess (Fig. 11: 13, paragraph [0060]), and 
an oxide layer (Fig. 11: 20, paragraphs [0047] & [0067]) formed on the surface (10A) of the plastic film (10), the oxide layer (20) covering at least part of the polish recess (13), 
wherein the oxide layer (20) is a sintered metal oxide layer (paragraphs [0067] & [0072]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “oxide layer, wherein the oxide layer is a sintered metal oxide layer” teachings of Akasaka to the device of Park because Park discloses in paragraph [0116] that a repair material (RM) may be an inorganic material, but does not specify the composition of the inorganic material. Akasaka discloses that an inorganic material comprising a sintered metal oxide such as Al2O3 is a suitable material for repairing defects in a plastic film. It has been held that the selection of a known material based on its suitability for its intended use is prima facie obvious. See MPEP § 2144.07. It would therefore be obvious to select the material disclosed by Akasaka as the inorganic material of Park.
Regarding Claim 2, Park as previously modified teaches the flexible light-emitting device of claim 1, wherein the flexible light-emitting device is a flexible lighting device (Fig. 10: 1004, paragraph [0130]; by broadest reasonable interpretation, any flexible device that emits light may be considered a lighting device).
Regarding Claim 4, Park as previously modified teaches the flexible light-emitting device of claim 1, wherein the polish recess (RG1) includes a plurality of polish scars (paragraph [0081]; although only one repair groove RG1 is depicted by Park in the drawings, 
Regarding Claim 6, Park as previously modified teaches the flexible light-emitting device of claim 1, wherein the oxide layer (RM) has an upper surface flatter than (paragraph [0116]) the polish recess (RG1) of the surface (top surface) of the plastic film (OL1).
Regarding Claim 7, Park as previously modified teaches the flexible light-emitting device of claim 1, further comprising: 
a first gas barrier film (Fig. 10: CL1, paragraph [0083]; although the prior art does not explicitly recite gas barrier properties, the materials disclosed in paragraph [0084] are known in the art as suitable for use as a gas barrier film) covering the surface (top surface) of the plastic film (OL1) and the oxide layer (RM), the first gas barrier film (CL1) being located between the light-emitting device (DP) and the flexible substrate (FS); and 
a second gas barrier film (Fig. 10: EN, paragraph [0091]; although the prior art does not explicitly recite gas barrier properties, one of ordinary skill in the art would consider a thin-film encapsulation of an OLED to be functionally equivalent to a gas barrier film) supported by the flexible substrate (FS) and covering the light-emitting device (70).
Regarding independent Claim 8, Park teaches a flexible light-emitting device supporting substrate comprising: 
a glass base (Fig. 9: SU, paragraphs [0079]-[0080])
a plastic film (Fig. 10: OL1, paragraphs [0079]-[0080]) having a surface (top surface of OL1 as pictured) which includes a polish recess (Fig. 10: RG1, paragraph [0081]), the plastic film (OL1) being supported by the glass base (SU); and 
a layer (Fig. 11: RM, paragraphs [0115]-[0116]; “the repair material (RM) including… an inorganic material may be filled in the recessed first repair groove (RG1)”) located on a portion of the surface (top surface) of the plastic film (OL1), the layer (RM) covering at least part of the polish recess (RG1) and exposing part of the surface (top surface) of the plastic film (OL1).
oxide layer, wherein the oxide layer is a sintered metal oxide layer.
Akasaka discloses a flexible light-emitting device supporting substrate comprising: 
a glass base (Fig. 9: 30, paragraphs [0051] & [0053]); 
a plastic film (Fig. 9: 10, paragraph [0047]) having a surface (Fig. 3: 10A, paragraph [0050]) which includes a polish recess (Fig. 9: 11, paragraph [0060]), the plastic film (10) being supported by the glass base (30); and 
an oxide layer (Fig. 11: 20, paragraphs [0047] & [0067]) located on a portion (by broadest reasonable interpretation, a portion of the surface may include the entire surface) of the surface (10A) of the plastic film (10), the oxide layer (20) covering at least part of the polish recess (13), 
wherein the oxide layer (20) is a sintered metal oxide layer (paragraphs [0067] & [0072]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “oxide layer, wherein the oxide layer is a sintered metal oxide layer” teachings of Akasaka to the device of Park because Park discloses in paragraph [0116] that a repair material may be an inorganic material, but does not specify the composition of the inorganic material. Akasaka discloses that an inorganic material comprising a sintered metal oxide such as Al2O3 is a suitable material for repairing defects in a plastic film. It has been held that the selection of a known material based on its suitability for its intended use is prima facie obvious. See MPEP § 2144.07. It would therefore be obvious to select the material disclosed by Akasaka as the inorganic material of Park.
Regarding Claim 9, Park as previously modified teaches the flexible light-emitting device supporting substrate of claim 8, wherein the polish recess (RG1) includes a plurality of polish scars (paragraph [0081]; although only one repair groove RG1 is depicted by Park in the drawings, the disclosure recites plural foreign particles removed from the surface of the first organic layer OL1).
Regarding Claim 11, Park as previously modified teaches the flexible light-emitting device supporting substrate of claim 8, wherein the oxide layer (RM) has an upper surface flatter than (paragraph [0116]) the polish recess (RG1) of the surface (top surface) of the plastic film (OL1).
Regarding Claim 12, Park as previously modified teaches the flexible light-emitting device supporting substrate of claim 8, further comprising a gas barrier film (Fig. 10: CL1, paragraph [0083]) covering the surface (top surface) of the plastic film (OL1) and the oxide layer (RM).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 7, 8 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 16/615,125 (reference application) in view of Park (U.S. Pub # 2014/0217383). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. See table below for side-by-side comparison of limitations.
16/979,510 (Instant Application)
Application No. 16/615,125
1. A flexible light-emitting device comprising:
1. A flexible display comprising:
a flexible substrate; and
a flexible substrate;
a light-emitting device supported by the flexible substrate;
an OLED device supported by the flexible substrate;
[see claim 7 below]
a first gas barrier film covering the flexible substrate, the first gas barrier film being located between the OLED device and the flexible substrate; and a second gas barrier film supported by the flexible substrate and covering the OLED device,
wherein the flexible substrate includes a plastic film which has a surface, the surface having a polish recess, and
wherein the flexible substrate includes a plastic film which has a front surface and a rear surface flatter than the front surface, and
selectively formed on a portion of the surface of the plastic film, the oxide layer covering at least part of the polish recess and exposing part of the surface of the plastic film,
a sintered layer covering the front surface of the plastic film, wherein the front surface of the plastic film has polishing scars including a protrusion whose height is not less than 50 nm and not more than 300 nm and/or a recessed portion whose depth is not less than 50 nm and not more than 300 nm,
wherein the oxide layer is a sintered metal oxide layer.
the sintered layer is made of an oxide of one or more metal elements selected from the group consisting of Ti, Ta and Al, the thickness of the sintered layer is not less than 100 nm and not more than 500 nm,
6. (Previously Presented) The flexible light-emitting device of claim 1, wherein the oxide layer has an upper surface flatter than the polish recess of the surface of the plastic film.
the sintered layer planarizing the polishing scars on the front surface of the plastic and having an upper surface flatter than the front surface of the plastic film.
7. The flexible light-emitting device of claim 1, further comprising: a first gas barrier film covering the surface of the plastic film and the oxide layer, the first gas barrier film being located between the light-emitting device and the flexible substrate; and a second gas barrier film supported by the flexible substrate and covering the light-emitting device.
[see above]


8. A flexible light-emitting device supporting substrate comprising:
6. A flexible display supporting substrate comprising:
a glass base;
a glass base;
a plastic film having a surface which includes a polish recess, the plastic film being supported by the glass base; and
a plastic film which has a surface, the plastic film being supported by the glass base;
an oxide layer located on a portion of the surface of the plastic film, the oxide layer covering at least part of the polish recess and exposing part of the surface of the plastic film,
a sintered layer covering the surface of the plastic film, and a gas barrier film covering the sintered layer, wherein the front surface of the plastic film has polishing scars including a protrusion whose height is not less than 50 nm and not more than 300 nm and/or a recessed portion whose depth is not less than 50 nm and not more than 300 nm,
wherein the oxide layer is a sintered metal oxide layer.
the sintered layer is made of an oxide of one or more metal elements selected from the group consisting of Ti, Ta and Al, the thickness of the sintered layer is not less than 100 nm and not more than 500 nm,
11. The flexible light-emitting device supporting substrate of claim 8, wherein the oxide layer has an upper surface flatter than the polish recess of the surface of the plastic film.
the sintered layer planarizing the polishing scars on the front surface of the plastic and having an upper surface flatter than the front surface of the plastic film.



Park teaches a flexible light-emitting device comprising: 
a flexible substrate (Fig. 10: FS, paragraph [0089]); and 
a light-emitting device (Fig. 10: DP, paragraph [0090]) supported by the flexible substrate (FS); 
wherein the flexible substrate (FS) includes 
a plastic film (Fig. 10: OL1, paragraphs [0079]-[0080]) which has a surface (top surface of OL1 as pictured), the surface having a polish recess (Fig. 10: RG1, paragraph [0081]), and 
a layer (Fig. 11: RM, paragraphs [0115]-[0116]) selectively formed on a portion of the surface (top surface) of the plastic film (OL1), the layer (RM) covering at least part of the polish recess (RG1) and exposing part of the surface (top surface) of the plastic film (OL1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the “oxide layer exposing part of the surface of the plastic film” teachings of Park to claims 1 and 6 of copending Application No. 16/615,125 because a thickness of the substrate is therefore not increased by the presence of the oxide layer.

Response to Arguments
Applicant's arguments filed August 9, 2021 have been fully considered but they are not persuasive.
Regarding Applicant’s first argument (p. 7-8 § B), Applicant argues that the prior art of Akasaka fails to teach the limitation “an oxide layer selectively formed on a portion of the surface of the plastic film, the oxide layer covering at least part of the polish recess and exposing part of the surface of the plastic film” as recited in claim 1, and the analogous limitation 
Examiner respectfully submits that in the current rejection, Akasaka is not relied upon for teaching a layer selectively formed on a portion of the plastic film, the layer covering at least part of the polish recess and exposing part of the surface of the plastic film. The prior art of Park teaches a flexible light-emitting device having a layer selectively formed to cover a polish recess and to expose the remainder of the plastic film. Although Park is silent with respect to the layer being a sintered metal oxide layer, it would be obvious to select an art-recognized material suitable for the intended purpose of the layer. Since Akasaka discloses a sintered metal oxide layer as being suitable for planarizing a polish recess in a plastic film, the claimed invention is considered obvious in view of the device of Park as modified by Akasaka.
Regarding Applicant’s second argument (p. 9 § C), Applicant argues that the amendment to claims 1 and 8 is sufficient to overcome the provisional nonstatutory double patenting rejection over claims 1 and 6 of copending Application 16/615,125.
	Examiner respectfully submits that it would be obvious to modify the claims of copending Application 16/615,125 in view of the teachings of Park. Therefore, the provisional rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shimamura (U.S. Pub # 2015/0221709).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARDNER W. S. SWAN whose telephone number is (571)272-4311. The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/GARDNER W. S. SWAN/Examiner, Art Unit 2892